 Case: 7:19-cv-00082-JMH Doc #: 19 Filed: 08/17/21 Page: 1 of 7 - Page ID#: 208



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        SOUTHERN DIVISION at PIKEVILLE

STEPHEN EVERIDGE,                         )
                                          )
     Plaintiff,                           )         Civil Case No.
                                          )         7:19-cv-82-JMH
V.                                        )
                                          )
KILOLO KIJAKAZI,                          )         MEMORANDUM OPINION
ACTING COMMISSIONER OF SOCIAL             )             AND ORDER
SECURITY,                                 )
                                          )
     Defendant.                           )

                              **    **   **   **     **

     This matter comes before the Court on Defendant’s Motion to

Dismiss [DE 12] Plaintiff Stephen Everidge’s Complaint [DE 1]

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim. For the following reasons, the Court will deny

Defendant’s Motion [DE 12].

                                   I. BACKGROUND

     On November 2, 2009, an Administrative Law Judge (“ALJ”)

approved Plaintiff’s application for disability benefits under

Titles II and XVI of the Social Security Act. [DE 1, at 1-2].

However, in May 2015, the Social Security Administration's (“SSA”)

Appeals   Council       notified    Plaintiff       that   the   SSA's    Office   of

Inspector General had notified the SSA that “there was reason to

believe   fraud    or    similar    fault     was    involved”     in    Plaintiff’s

application.      Id.    at   2.   Specifically,       the   SSA   asserted     that
 Case: 7:19-cv-00082-JMH Doc #: 19 Filed: 08/17/21 Page: 2 of 7 - Page ID#: 209



Plaintiff's counsel, Eric C. Conn, had submitted medical evidence

in support of Plaintiff's application that was improper. Id.

      A   redetermination     hearing        was   scheduled   in   front   of    a

different ALJ to determine whether Plaintiff was disabled. Id.

Plaintiff alleges there was no finding of fraud or similar fault

made on the record, and he had no opportunity to defend the fraud

allegations. Id. On January 23, 2017, the ALJ denied Plaintiff's

application for benefits. Id. at 3. On January 25, 2018, the

Appeals Council denied review of Plaintiff’s case. Id.

      On October 7, 2019, Plaintiff filed his Complaint [DE 1] with

this Court challenging both the SSA's redetermination process and

its decision to deny him disability benefits. In the Complaint [DE

1], Plaintiff alleges that Defendant's decision was not supported

by   substantial    evidence,     that   Defendant      improperly    relied     on

informal guidance in the redetermination process, and various

violations of the Administrative Procedure Act's requirements, the

due process rights found in the Fifth Amendment of the United

States Constitution, and the Appointments Clause. On February 12,

2020, Defendant filed the present Motion to Dismiss [DE 12], which

the Court will discuss further herein.

                                II. DISCUSSION

      Generally,    the   Court    cannot      consider   documents    that    are

outside the pleadings without converting a motion to dismiss into

a motion for summary judgment. Rondigo, L.L.C. v. Twp. of Richmond,

                                         2
 Case: 7:19-cv-00082-JMH Doc #: 19 Filed: 08/17/21 Page: 3 of 7 - Page ID#: 210



641 F.3d 673, 680-81 (6th Cir. 2011) (citation omitted). “However,

a court may consider . . . ‘exhibits attached to defendant's motion

to dismiss so long as they are referred to in the complaint and

are central to the claims contained therein,’ without converting

the motion to one for summary judgment.” Id. (quoting Bassett v.

Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir.

2008)). Moreover, “[a]ffidavits may be considered so long as ‘they

add nothing new, but, in effect, reiterate the contents of the

complaint itself.’” Evridge v. Rice, No. 3:11-40-DCR, 2011 WL

6014407, at *2 (E.D. Ky. Dec. 2, 2011) (quoting Yeary v. Goodwill

Indus.-Knoxville, 107 F.3d 443, 445 (6th Cir. 1997)).

     In the present case, attached to Defendant’s Motion to Dismiss

[DE 12] are the SSA's decisions regarding Plaintiff's application

for disability benefits and an affidavit confirming the details

the SSA’s determinations. [DE 12-2]. The Court need not convert

Defendant's pending Motion to Dismiss [DE 12] into a motion for

summary judgment because the SSA's decisions and the procedural

history   of   Plaintiff's     claims       are   referenced   in   Plaintiff's

Complaint [DE 1] and are central to the relief he seeks. The

attachments [DE 12-2] do not present substantive issues that are

not discussed in the Complaint [DE 1]. Accordingly, the Court will

not convert the Motion to Dismiss [DE 12] to a motion for summary

judgment under Federal Rule of Civil Procedure 56 and will consider

it as a motion for failure to state a claim under Rule 12(b)(6).

                                        3
 Case: 7:19-cv-00082-JMH Doc #: 19 Filed: 08/17/21 Page: 4 of 7 - Page ID#: 211



       Rule 12(b)(6) provides that a complaint may be attacked for

failure “to state a claim upon which relief can be granted.” To

survive a Rule 12(b)(6) motion to dismiss, a complaint must

“contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A motion to dismiss is properly granted if

it   is   beyond    doubt   that   no   set   of   facts   would   entitle    the

petitioner to relief on his claims.” Computer Leasco, Inc. v. NTP,

Inc., 194 F. App’x 328, 333 (6th Cir. 2006). When considering a

Rule 12(b)(6) motion to dismiss, the court will presume that all

the factual allegations in the complaint are true and draw all

reasonable inferences in favor of the nonmoving party. Total

Benefits Planning Agency v. Anthem Blue Cross & Blue Shield, 552

F.3d   430,   434   (6th    Cir.   2008)    (citing   Great   Lakes   Steel    v.

Deggendorf, 716 F.2d 1101, 1105 (6th Cir. 1983)). “The court need

not, however, accept unwarranted factual inferences.” Id. (citing

Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

       This Court may have limited jurisdiction for judicial review

of claims arising under Titles II and XVI of the Social Security

Act, but certain conditions must be met. See 42 U.S.C. § 405(g);

42 U.S.C. § 1383(c)(3). One of those conditions is that “‘[a]ny

individual, after any final decision of the Commissioner of Social

Security made after a hearing to which he was a party . . . may

                                        4
    Case: 7:19-cv-00082-JMH Doc #: 19 Filed: 08/17/21 Page: 5 of 7 - Page ID#: 212



obtain a review of such decision by a civil action commenced within

sixty days after the mailing to him of notice of such decision[.]’”

Adams v. Saul, No. CV 7:19-88-KKC, 2020 WL 7083939, at *2 (E.D.

Ky. Dec. 3, 2020) (quoting 42 U.S.C. § 405(g)), rev’d, Nos. 20-

5550/5551/5552, 2021 WL 3616068, at *8 (6th Cir. Aug. 16, 2021);

see     also   42 U.S.C. § 1383(c)(3). “This sixty-day window for

individuals to seek judicial review begins when a claimant receives

notice from the SSA Appeals Council that a request for review of

a benefits determination has been denied.” Potter v. Saul, No.

7:19-072-DCR, 2020 WL 1666826, at *2 (E.D. Ky. Apr. 3, 2020)

(citing 20 C.F.R. § 422.210(c); Cook v. Commissioner, 480 F.3d

432, 436 (6th Cir. 2007)) rev’d, Nos. 20-5550/5551/5552, 2021 WL

3616068, at *8 (6th Cir. Aug. 16, 2021). Unless the individual

makes a reasonable showing to the contrary, the date of receipt of

the notice is presumed to be five days after the date of the

notice. See Cook, 480 F.3d at 436-37; 20 C.F.R. § 404.901; 20

C.F.R. § 416.1401; 20 C.F.R. § 422.210(c).

        Here, Plaintiff presumably received notice of the Appeals

Council’s decision on January 30, 2018, and the limitations period

for his claim expired sixty days later, on April 2, 2018.1 Plaintiff


1   Sixty days after January 30, 2018, is March 31, 2018. However, since March
31, 2018, was a Saturday, Plaintiff had until Monday, April 2, 2018, to file
his Complaint [DE 1]. See Bartlik v. U.S. Dep't of Labor, 62 F.3d 163, 166 (6th
Cir. 1995) (holding that when a statute of limitations period expires on a
weekend, it extends to the following business day).


                                          5
 Case: 7:19-cv-00082-JMH Doc #: 19 Filed: 08/17/21 Page: 6 of 7 - Page ID#: 213



did not file his Complaint [DE 1] until over a year later, on

October 7, 2019. Therefore, unless the statute of limitations on

Plaintiff’s claim was tolled, his Complaint [DE 1] was untimely

and must be dismissed.

       Plaintiff argues his “deadline was tolled under American

Pipe [& Construction Co., Inc. v. Utah, 414 U.S. 538 (1974)] until

October 14, 2019 by Hughes v. Commissioner, E.D. Ky. No. 5:16-cv-

352,” a putative class action in this district involving Conn

victims. [DE 15, at 2].

     In American Pipe, the Supreme Court held, “[T]he commencement

of a class action suspends the applicable statute of limitations

as to all asserted members of the class who would have been parties

had the suit been permitted to continue as a class action.” 414

U.S. at 554 (applying the rule to intervening plaintiffs); Crown,

Cork & Seal Co. v. Parker, 462 U.S. 345, 350, 353-54 (1983)

(extending the rule to individual claim and not just those of

intervenors). “Once the statute of limitations has been tolled, it

remains tolled for all members of the putative class until class

certification is denied.” Crown, Cork & Seal Co., 462 U.S. at 354.

     In the present case, multiple putative class actions arose

out of Conn’s scheme, but Plaintiff concedes Hughes is the only

one relevant to the timeliness of his claim. [DE 15, at 3]. On

February 21, 2017, the district court in Hughes stayed the case

and denied the plaintiffs’ motion to certify the class action

                                       6
 Case: 7:19-cv-00082-JMH Doc #: 19 Filed: 08/17/21 Page: 7 of 7 - Page ID#: 214



without prejudice. However, on August 13, 2019, the district court

lifted the stay, reversed the denial of the disability claims,

reinstated benefits, and remanded the case to the SSA. Plaintiff

claims that Hughes tolled the statute of limitations until August

13, 2019, meaning Plaintiff’s October 7, 2019, Complaint [DE 1]

was timely. Defendant contends Plaintiff’s claims were only tolled

until February 21, 2017.

     In    Potter    v.     Commissioner    of    Soc.    Sec’y,    Nos.    20-

5550/5551/5552, 2021 WL 3616068, at *8 (6th Cir. Aug. 16, 2021),

the Court of Appeals for the Sixth Circuit, considering the same

issues presently before this Court, held, “[T]he Hughes [February

21, 2017,] administrative denial did not terminate American Pipe

tolling . . . ,” and the actions filed by plaintiffs who were

similarly situated to Plaintiff in the present case were timely.

Therefore, this Court finds Plaintiff’s Complaint [DE 1] was timely

filed   and   will   deny   Defendant’s     Motion   to   Dismiss    [DE   12].

Accordingly,

     IT IS ORDERED that Defendant’s Motion to Dismiss [DE 12] is

DENIED.

     This 17th day of August, 2021.




                                       7
